DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 26 July 2021 containing remarks and amendments to the claims.  
Claims 1-5, 7-12, and 14-15 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 6,194,625).
Regarding claim 1, Graves teaches providing (a) three or more reaction zones disposed in sequence (column 7, lines 20-25);  (b) contacting a non-final olefin mixture comprising C3 and C4 olefins with an isoparaffin comprising isobutene in the presence of non-final sulfuric acid solution under effective alkylation conditions in each non-final reaction zone to produce a product mixture comprising a non-final spent acid solution and an alkylate product (column 5, lines 35-45 and column 11, lines 10-24 and column 8, lines 5-13); (c) contacting a final olefin comprising an olefin selected from the group consisting of C4 olefins, C5 olefins, and mixtures thereof with an isoparaffin comprising isobutene in the presence of a final sulfuric acid solution under effective alkylation conditions in a final reaction zone to produce a product mixture comprising a final spent acid solution and an alkylate product (column 8, lines 5-13 and column 11, lines 10-40).  Graves teaches passing spent acid solution from the non final stage is passed to the final stage (column 11, lines 35-38).  Graves teaches selecting appropriate C3/C4 
Graves does not explicitly teach the molar ratio decreases in each ratio.
However, in view of Graves teaching that the C3/C4 ratio is a result effective variable, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the C3/C4 ratios in each zone in order to obtain the desired octane number.  
Regarding claim 2, Graves teaches various acid strengths (column 5, lines 45-column 6, line 67).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately determined the acid strength changes as claimed, in order to obtain the desired products.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claims 3 and 15, Graves teaches the non olefin mixture of step b is essentially free of c5 olefins (column 11, lines 10-20). 
Regarding claim 4, Graves teaches using 55-99.5 weight % C3 in the mixture of C3 and C4 in order to obtain an octane number greater than expected (column 5, lines 35-45).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately determined the molar ratio as claimed, for the benefit of obtaining the desired octane number.
Regarding claim 5, Graves does not disclose additional sulfuric acid solution (column 11, lines 10-35).
Regarding claim 7
Therefore, in view of Graves teaching that the C3/C4 ratio is a result effective variable, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the C3/C4 ratios in each zone in order to obtain the desired octane number.  
Regarding claims 8 and 10, Graves teaches the limitations as discussed with respect to claim 1.  Further, Graves teaches three stage processing for alkylating C3 olefins, C4 olefins, and C5 oelfins (column 11, lines 10-35).  Graves teaches that C3 olefins can be alkylated in combination with C4 (column 11, lines 43-55).  Graves further teaches that varying the ratios of C3/C4 will result in different octane numbers (column 5, lines 35-45).
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the alkylation steps as claimed with the C3/C4 ratios as claimed, for the benefit of obtaining the desired octane ratings disclosed by Graves.
Regarding claims 9, 11, and 14, Graves teaches using 55-99.5 weight % C3 in the mixture of C3 and C4 in order to obtain an octane number greater than expected (column 5, lines 35-45). 
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately determined the molar ratio as claimed, for the benefit of obtaining the desired octane number.
Regarding claim 12, Graves does not disclose additional sulfuric acid solution (column 11, lines 10-35).
Regarding claim 13, Graves teaches acid consumptions including those less than about 0.7 lb/gal (see figure 12, figure 14, figure 18).

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The prior art does not disclosed the claimed acid consumption, or ratios of C3/C4.  
Regarding Applicant’s arguments, Examiner notes that as noted in the rejections, Graves teaches acid consumption in the claimed range (figure 12, column 6, lines 29-33).  Graves teaches that acid consumption corresponds to the ratio of propylene to butylene (column 7, lines 44-51).  Graves teaches cascading reaction stages to allow propylene to be reacted with the highest acid strength to minimize acid catalyst consumption, allow butylene to be reacted at intermediate acid strength, and amylenes to be reacted at lowest acid strength (column 14, lines 1-18).  Graves teaches propylene: butylene ratio of 99:1 to 55:45 to maintain the desired octane number (column 14, lines 41-50).  Examiner notes that this range overlaps with the claimed amounts.  Graves teaches cascading reactions of mainly propylene, to mainly butylene, to mainly amylene with reducing acid concentration (column 11, lines 10-65).  Graves teaches that the propylene alkylation stage has at least 50% propylene to at least 90% propylene (column 11, lines 42-55), which overlaps with the claimed 95:5 to 30:70 (or 99:1 to 60:40 or 99:1 to 70:30).  Graves teaches the subsequent stages contain 10-50% propylene (column 11, lines 43-55), which overlaps with the claimed ranges for the second contacting stage.  In view of Graves teaching of varying propylene to butylene ratios, acid consumption based off these ratios, and operating stages in decreasing amounts of propylene/acid concentration, Examiner notes that the person having ordinary skill in the art would have arrived at the claimed limitations. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHELLE STEIN/Primary Examiner, Art Unit 1771